137 N.J. Super. 82 (1975)
347 A.2d 812
CLARENCE E. EDMOND, PLAINTIFF-APPELLANT,
v.
DEPARTMENT OF THE PUBLIC ADVOCATE, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted November 5, 1975.
Decided November 14, 1975.
Before Judges KOLOVSKY, BISCHOFF and BOTTER.
Mr. Clarence E. Edmond, appellant, pro se.
Mr. Stanley C. Van Ness, Public Advocate, attorney for respondent (Mr. Arthur Penn, Director, Division of Public Interest Advocacy, on the brief).
*83 PER CURIAM.
Plaintiff appeals from the refusal of the Public Advocate to institute an action on his behalf to compel the Division of Civil Rights to reopen proceedings on a complaint which plaintiff had filed in 1968 charging a board of education with discrimination against him because he is black. The Public Advocate refused to do so since there was no broad public interest involved. N.J.S.A. 52:27E-32(b).
The appeal is clearly without merit. The statute reposes in the Public Advocate the "sole discretion to represent or refrain from representing the public interest in any proceeding * * *." N.J.S.A. 52:27E-31. The record contains ample support for the action of the Public Advocate.
Affirmed.